Citation Nr: 0019371	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-17 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected left 
herniorrhaphy scar.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel





INTRODUCTION

The appellant served on active duty from May 1963 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in pertinent 
part, denied service connection for residuals of a back 
injury.   It also granted service connection for left 
herniorrhaphy scar and assigned thereto a noncompensable (0 
percent) initial disability evaluation.  Thereafter, the 
appellant timely perfected his appeal as to both of these 
issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is clear and unmistakable evidence that the veteran 
had a serious back injury prior to his entry into active duty 
service.

3.  Residuals of the veteran's pre-existing back disorder did 
not increase in severity during his active duty service.

4.  The veteran's service-connected left herniorrhaphy scar 
is currently manifested by a 12-centimeter long scar, in the 
left inguinal area; no palpable hernia by palpation; and 
subjective complaints of "infrequent episodes of pain in both 
groins."  There is no clinical evidence of record that the 
scar is painful, tender or otherwise symptomatic.




CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The criteria for an increased (compensable) initial 
disability rating for service-connected left herniorrhaphy 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4, including 4.7, 4.40, 4.45, 
4.59, 4.114, Code 7338; § 4.118, Codes 7803, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  FACTUAL BACKGROUND

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from May 1963 to May 
1965.

Preservice medical treatment records, dated from July 1959 to 
August 1959, were submitted by the veteran from the Holston 
Valley Community Hospital.  A hospitalization report, dated 
in July 1959, noted that the veteran was admitted for 
treatment of injuries due to an automobile accident.  Upon 
his admission, the report indicated that "he was not able to 
move his legs since the accident and he has pain in his neck 
and head."  Physical examination revealed lacerations of the 
face, some abdominal rigidity with tenderness in the right 
lower quadrant, paralysis of the lower extremities and 
hypesthesia with diminished pinprick from the hip down.  The 
report also noted that there was definite evidence of 
cerebral trauma and spinal cord involvement. 

Over the course of his hospitalization, in excess of 30 days, 
the veteran made steady progress towards recovery.  He re-
gained movements in his lower extremities, including fair 
quadriceps and fair hamstring power.  There remained, 
however, some reduction of vibratory sensation from the knees 
down and some impairment of two point tactile (pertaining to 
the sense of touch) localization.  The hospital discharge 
report, dated in August 1959, noted final diagnoses of closed 
spinal cord injury with traumatic hematomyelia of the dorsal 
cord, traumatic subarachnoid hemorrhage, and right 
hemothorax.  The treating physician also noted that it was 
too early to tell how much residual weakness the veteran 
would have in his lower extremities.  

In December 1961, the veteran's pre-induction examination was 
conducted.  The report of this examination noted the 
veteran's preservice medical history of an automobile 
accident resulting in an injured back.  Physical examination 
revealed essentially normal findings throughout.  In May 
1963, the veteran's induction examination was given.  The 
report of this examination also noted essentially normal 
findings throughout.  A medical history report, completed at 
that time, noted that the veteran's back injury incurred in 
1959 had been asymptomatic since that time.

A review of the veteran's service medical records revealed 
treatment for a variety of conditions.  A treatment report, 
dated in November 1963, noted the veteran's seven-day history 
of dorsal and dorso-lateral spinal tract involvement.  The 
report stated that the veteran "was in an automobile accident 
in 1959, was pinned beneath the car.  He has similar 
difficulty for 8-9 [months].  He has been asymptomatic until 
the past week."  Physical examination revealed positive 
Romberg tests, gross fasciculations in the thighs with 
stress, and good power in the legs.  Range of motion of the 
spine was full, and straight leg raising tests were normal.  
Sensory examinations revealed decreased pinprick, absent 
light touch and steriognosis in the legs.  Deep tendon 
reflexes were 3+ in the lower extremities.  The November 1963 
treatment report also noted that the veteran was being 
referred to the Neurological Clinic for further evaluation of 
the dorsal and dorso-lateral spinal tract involvement.    
There is no evidence of record indicating that this 
consultation was ever completed.   No follow-up treatment for 
a back disorder was noted during the veteran's remaining 17 
months of active duty service.  

In January 1965, the veteran sought treatment for a left 
inguinal hernia.  An operative note, dated in January 1965, 
noted that he underwent a herniorrhaphy, inguinal, left.  The 
report of this procedure indicated that post operative course 
was normal and that his surgical incision was well healed.  
The report of the veteran's discharge examination, performed 
in February 1965, noted normal findings for the veteran's 
lower extremities and spine.  The report also noted a scar, 
post status herniorrhaphy, left groin area.  A medical 
history report, completed at that time, reported no cramps in 
legs, no foot trouble, no paralysis, no lameness, no swollen 
or painful joints, and no bone, joint or other deformity.

In May 1998, Dr. D. Tarr, M.D., submitted post service 
medical treatment reports, dated from September 1981 through 
April 1998.  A treatment report, dated in September 1981, 
noted the veteran's history of an automobile accident that 
left him temporarily paralyzed in 1959.  The report also 
noted the veteran's current complaints of acute lumbar leg 
strain with myositis.  X-ray examination of the spine, 
performed in September 1981, revealed spondylolisthesis.  The 
veteran was seen for follow-up treatment for this condition 
in October and November 1981.

An operative note, dated March 1983 noted that the veteran 
underwent a bilateral inguinal herniorrhaphy.  A subsequent 
treatment report, dated in October 1983, noted that the 
veteran's complaints of a hard mass in the inguinal area.  

In March 1984, the veteran sought treatment for complaints of 
severe pain in the right hip extending from the lower lumbar 
spine.  The report noted an assessment of lumbar sacral 
ligamentous strain with myositis.  X-ray examination of the 
spine was negative for any osteoarthritis.  A treatment 
report, dated in May 1984, noted the veteran's complaints of 
a burning sensation in the left cervical thoracic area with 
some radiation into the left subaxillary region.  The report 
stated:

No history of any trauma to the neck.  He 
did have an auto accident in 1959 where 
his low back was hurt but no residuals 
and also never was any pain in the 
cervical area.  All the fingers are 
effected so I assume that the problem is 
in nerve root as it comes out of the 
cervical spine.  Never any problem before 
two days ago.  

X-ray examination of the thoracic and cervical spine revealed 
a "tremendous amount of spondylolisthesis" in the mid-
thoracic area.  The report further stated that, "I would say 
there is a definite nerve impingement causing this problem."  
A follow-up treatment report, dated in May 1984, noted "[n]o 
change in the shoulder situation or with the numbness that 
radiates into the left arm since the last visit."  The report 
also noted that "[i]t is coming from the nerve root."  
Subsequent treatment records revealed multiple treatments for 
back pain.

A treatment report, dated in February 1995, noted the 
veteran's complaints of numbness in his right hand and arm.  
A treatment report, dated in May 1996, noted the veteran's 
complaints of shoulder and back pain with tingling in the 
left hand.  The report concluded with a diagnosis of acute 
cervical ligamentous strain with myositis, recurrent.  An 
October 1996 treatment report noted the veteran's complaints 
of right foot pain that "may be related to the severe pain in 
the right S1 area."  The report concluded with a diagnosis of 
right sciatic neuritis and generalized osteoarthritis.  A 
treatment report, dated in November 1996, noted diagnoses of 
acute lumbar and sacroiliac ligamentous strain with myositis 
and right sciatic neuritis.  A December 1996 treatment report 
noted diagnoses of herniated nucleus pulposus at C3-C4, C4-C5 
and probable C6-C7.  X-ray examination revealed "a lot of 
spondylosis in both the cervical and lumbar spine."  A 
treatment report, dated in November 1997, noted a diagnosis 
of generalized osteoarthritis of the back, hip and knees.  

In September 1999, Dr. Tarr submitted a medical opinion 
letter noting that the veteran has documentary evidence of 
peripheral neuropathy during service, and that he was 
service-connected for a back disorder at the time of his 
discharge.  The report also indicated that the veteran was 
discharged before being able to see a neurologist during 
service.  Dr. Tarr then states, "now his back and leg 
problems are intensified - most obviously due to the 35 year 
condition!"

Medical treatment reports, dated March 1998 through January 
1999, were retrieved from the VA medical center in Tennessee.  
A neurological consultation report, dated in March 1998, 
noted the veteran's narrative history of lower extremity 
weakness for the past 34 years.  Physical examination 
revealed numbness and burning sensation in his lower 
extremities.  An impression of peripheral neuropathy was 
given.  A treatment report, dated in January 1999, noted an 
impression of myelopathy, secondary to cervical spondylosis 
at C5.  The veteran was noted to have been cleared by 
neurosurgery for cervical decompression.

In July 1999, a VA examination for digestive conditions was 
conducted.  The report of this examination noted the 
veteran's narrative history of injuring his left groin while 
lifting a heavy radio in the service.  It also noted his 
inservice left inguinal hernia repair and two post service 
bilateral inguinal repairs.  The report listed the veteran's 
current complaints of "infrequent episodes of pain in both 
groins."  Physical examination revealed the veteran to be in 
no acute distress.  It further revealed, in part:

There were two scars in both inguinal 
areas.  The left one was about 12 cm, and 
the right one was about 10 cm long.  It 
was across the inguinal ligaments 
bilaterally.  By palpation, there was no 
palpable hernia.  Genital exam:  The 
patient has uncircumcised male genitalia 
with bilateral descended testes.  No 
penile discharge.  No direct or indirect 
hernia was palpable.

The report concluded with a diagnosis of "59-year-old, white 
male who had history of left recurrent inguinal hernia, 
status post repair x three and right inguinal hernia x one 
repair."

II.  ANALYSIS

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence that it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Service Connection for Residuals of Back Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

Generally, for a service-connection claim to be well grounded 
a claimant must submit evidence of each of the following: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the asserted 
inservice injury or disease and the current disability. See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing 
Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied sub nom. Epps 
v. West, 524 U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 2d 718 
(1998) (mem.)).  Alternatively, either or both of the second 
and third Caluza elements can be satisfied, under 38 C.F.R. § 
3.303(b) (1999), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology. See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The credibility of 
the evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded. See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

The veteran contends, in essence, that he incurred or 
aggravated a back disorder during his active duty service.  
The determinative issues presented by this claim are: (1) 
whether the veteran incurred, or aggravated, a back disorder 
during service; (2) whether he has a current disability; and, 
if so, (3) whether the current disability is etiologically 
related to his active military service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
all of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board also notes that the veteran's alleged 
injury was not incurred during combat.  In this regard, the 
veteran has alleged that his preexisting back disorder was 
aggravated pursuant to inservice bus driving duties.  
Accordingly, the presumptive provision of 38 U.S.C.A. 
§ 1154(b) is not applicable in this matter.




		i.	Back Disorder Existed Prior to Service

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that an injury or 
disability existed prior to service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).

After a thorough review of the evidence of record, the Board 
concludes that clear and unmistakable evidence demonstrates 
that the veteran had a preexisting back disorder at the time 
he entered into active duty service.  The preservice medical 
records submitted herein from the Holston Valley Community 
Hospital thoroughly document a chronic injury to the 
veteran's spinal column.  As a result of the injuries 
sustained in his preservice automobile accident, the veteran 
incurred an extended period of lower extremity paralysis.  
The veteran's discharge report, dated in August 1959, noted 
discharge diagnoses of closed spinal cord injury with 
traumatic hematomyelia of the dorsal cord, traumatic 
subarachnoid hemorrhage, and right hemothorax.  The treatment 
records also noted that he still had some reduction of 
vibratory sensation from the knees down and some impairment 
of two point tactile (pertaining to the sense of touch) 
localization.  Although the veteran's induction examination, 
performed in May 1963, noted normal physical findings 
regarding his spine and lower extremities, the report 
referred to the veteran's preservice back injury resulting 
from an automobile accident.  Moreover, the inservice 
treatment report, dated in November 1963 and noting the 
veteran's complaints of a "dead sensation in both legs," 
indicated that he had experienced a "similar difficulty for 
8-9 [months]."  Thus, the veteran is positively shown to have 
experienced significant residuals from his preservice back 
injury long after its initial incurrence.  Accordingly, clear 
and unmistakable evidence shows that the veteran had a back 
disorder prior to his entry into active duty service and the 
presumption of soundness is rebutted.

	ii.	Aggravation of Back Disorder

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R.  3.306(a) (1999).  This "presumption of aggravation" 
applies only when preservice disability increases in severity 
during service.   Beverly v. Brown, 9 Vet. App. 402, 405 
(1996). 

Whether a disability underwent an increase in severity during 
service is determined based on all the evidence of record 
pertaining to the manifestations of the disability before, 
during and after service.  38 C.F.R. § 3.306(b) (1999).  
Clear and unmistakable  evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. 3.306(b).  It is VA's burden to 
rebut the presumption of in-service aggravation.  Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show an increase in disability of the veteran's preexisting 
back disorder during service.  Although the veteran sought 
treatment for complaints of loss of balance during darkness 
and dead sensation in both legs during service, there is no 
evidence of record indicating that this was anything more 
than a temporary flare-up of his preexisting back injury 
symptoms.  As noted in the inservice November 1963 treatment 
report, the veteran had previously experienced "similar 
difficulty for 8-9 [months]."  While the veteran has 
indicated that he was shipped out prior to the neurological 
consultation scheduled for him back in November 1963, no 
follow-up treatment for or complaints concerning a back 
disorder were noted during the veteran's remaining 17 months 
of active duty service.  The report of the veteran's 
discharge examination, performed in February 1965, indicated 
that the veteran's spine and lower extremities were normal.  
A medical history report, completed at that time, reported no 
cramps in legs, no foot trouble, no paralysis, no lameness, 
no swollen or painful joints, and no bone, joint or other 
deformity.  The first post service treatment for a back 
disorder is dated in September 1981, over 16 years after the 
veteran's discharge from the service.  A treatment report, 
dated in May 1984, stated "He did have an auto accident in 
1959 where his low back was hurt but no residuals and also 
never was any pain in the cervical area."

Although the Board has considered the September 1999 opinion 
letter from Dr. Tarr, the Board finds this evidence to be of 
little probative value.  Specifically, the letter erroneously 
asserts that the veteran was service-connected for a back 
condition following his discharge from the service, and, 
based upon that false premise, Dr. Tarr attributes the 
veteran's current "intensified" back problems to his 
allegedly service-connected back disorder.  Thus, Dr. Tarr's 
opinion merely links the veteran's current back disorder to 
his injury long ago.  It does not specifically discuss or 
address the veteran's preservice back injury or whether that 
condition was aggravated during service.  The Board also 
notes that Dr. Tarr's current opinion contradicts the 
findings noted his prior treatment records.  Specifically, in 
a May 1984 treatment report, Dr. Tarr noted the veteran's 
"auto accident in 1959 where his low back was hurt but no 
residuals."  At that time, he stated "I would say there is a 
definite nerve impingement causing this problem."

The Board concludes that the available evidence of record 
regarding the veteran's back disorder before, during and 
after his service period does not support a finding that the 
underlying disorder became more severe during service.  The 
finding of no increase in severity is further evidenced by 
the lack of significant treatment during service, as well as 
by the lack of post service evidence of a back disorder until 
16 years after separation.  Accordingly, the veteran's back 
disorder was not aggravated during his military service.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

B.  Increased Disability Rating for Service-Connected Left 
Herniorrhaphy Scar

The veteran's claim for an increased initial disability 
evaluation for his service-connected left herniorrhaphy scar 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The initial assignment of a 
disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased rating issue on 
appeal as the evaluation of a service-connected left 
herniorrhaphy scar, rather than as a disagreement with the 
original rating award for this condition.  However, the RO's 
statement of the case, dated in November 1999, provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation.   

Consequently, the Board sees no prejudice to the appellant in 
recharacterizing this issue to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected left 
herniorrhaphy scar.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

The veteran is currently assigned a noncompensable evaluation 
for his residuals of a left herniorrhaphy scar.  The 
diagnostic code governing the evaluation of a hernia states 
that a large, postoperative, recurrent hernia not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable warrants a 60 percent 
evaluation. Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible warrants a 30 percent evaluation.  Postoperative 
recurrent, readily reducible and well supported by truss or 
belt warrants a 10 percent evaluation.  Not operated, but 
remediable, small, reducible, or without true hernia 
protrusion warrant noncompensable evaluations. 38 C.F.R. § 
4.114, Diagnostic Code 7338 (1999).

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is warranted for superficial, poorly nourished scars 
with repeated ulceration, while under Diagnostic Code 7804 a 
10 percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration. Diagnostic 
Code 7805 provides for the rating of other scars based on 
limitation of function of the body part affected by the scar.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (1999).

The veteran has complained that he has "infrequent episodes 
of pain in both groins," due to the residuals of his 
inservice left inguinal herniorrhaphy, but he has not 
indicated that his inguinal hernia has now recurred, nor has 
he provided or identified any available evidence to 
substantiate his contention.  When examined by VA in July 
1999, the examiner found a 12-centimeter scar over the right 
inguinal area.  No hernia was detected upon palpation and his 
abdomen was soft and non-tender.  There is no treatment for 
this condition shown in the recent past.  Moreover, there is 
no evidence that the scar from this condition is poorly 
nourished, tender or painful to objective examination or 
limits the function of a body part in any way.  Therefore, 
the Board concludes that the veteran's service- connected 
left inguinal hernia disability is without true hernia 
protrusion and that the current residuals are limited to 
asymptomatic scars which are not productive of functional 
impairment. Accordingly, the disability does not warrant a 
compensable evaluation.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's service-connected left herniorrhaphy scar.  
The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue. 38 U.S.C.A. § 5107. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.114 and Diagnostic Codes 7338 and 
7803, 7804, 7805 (1999).

The Board notes that the veteran was awarded Social Security 
benefits in September 1998.  The Board concludes, however, 
that a remand to obtain these records is not necessary 
because they are not likely to be pertinent to either issue 
on appeal herein.  Specifically, the medical records used in 
making the determination for Social Security benefits in 1998 
are not likely to discuss the incurrence or aggravation of a 
back injury during the veteran's active duty service over 
thirty years earlier.  In addition, the veteran has not 
alleged having received any recent treatment (over the past 
ten years) for his service-connected left herniorrhaphy scar, 
and there is of record a report of a VA evaluation of this 
disorder conducted in July 1999 which post-dates any evidence 
on which Social Security benefits were awarded in 1998.


ORDER

Service connection for a back disorder is denied.

Entitlement to a compensable initial disability evaluation 
for service-connected left herniorrhaphy scar is denied



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



